                 Case 18-12491-CSS              Doc 10       Filed 11/05/18         Page 1 of 21



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (_____)
                                                               :
                  Debtors.                                     : (Joint Administration Requested)
---------------------------------------------------------------x

   MOTION OF THE DEBTORS FOR ENTRY OF INTERIM AND FINAL
   ORDERS (I) AUTHORIZING CONTINUED USE OF EXISTING CASH
MANAGEMENT SYSTEM AND BANK ACCOUNTS; (II) EXTENDING THE
 TIME TO COMPLY WITH, OR SEEK A WAIVER OF, CERTAIN UNITED
   STATES TRUSTEE REQUIREMENTS AND SECTION 345(b) OF THE
BANKRUPTCY CODE; (III) AUTHORIZING CONTINUED PERFORMANCE
       OF INTERCOMPANY TRANSACTIONS; (IV) GRANTING
     ADMINISTRATIVE EXPENSE PRIORITY TO POSTPETITION
  INTERCOMPANY CLAIMS; AND (V) GRANTING RELATED RELIEF

         Promise Healthcare Group, LLC (“Promise”) and its affiliated debtors and debtors in

possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter

11 Cases”), by and through their undersigned counsel, file this motion (this “Motion”) pursuant


1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.


4827-3514-2758
EAST\162240421.1
               Case 18-12491-CSS           Doc 10       Filed 11/05/18     Page 2 of 21



to Sections 105(a), 345, 363, 364, 503, and 507 of Title 11 of the United States Code (the

“Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), for entry of interim and final orders, substantially in the forms

attached hereto as Exhibit A (the “Interim Order”) and Exhibit B (the “Final Order,” and

together, the “Proposed Orders”): (i) authorizing the Debtors to continue to use their cash

management system (the “Cash Management System”) and bank accounts, as set forth below;

(ii) extending the time to comply with, or seek a waiver of, certain bank account and related

requirements of the Office of the United States Trustee (the “U.S. Trustee”) and Section 345(b)

of the Bankruptcy Code; (iii) authorizing the Debtors to continue their existing deposit practices

under the Cash Management System (subject to certain reasonable changes to the Cash

Management System that the Debtors may implement); and (iv) authorizing the Debtors to

continue to perform Intercompany Transactions (as defined below) consistent with historical

practice and granting administrative expense priority to Intercompany Claims (as defined

below). In support of the Motion, the Debtors rely on and incorporate by reference the Declaration of

Andrew Hinkelman in Support of First Day Relief (the “First Day Declaration”), and respectfully represent

as follows:

                                JURISDICTION AND VENUE

        1.      The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b) and pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final judgment or order with respect to the Motion


                                                    2

EAST\162240421.1
                  Case 18-12491-CSS       Doc 10       Filed 11/05/18   Page 3 of 21



if it is determined that the Court, absent consent of the parties, cannot enter final orders or

judgments consistent with Article III of the United States Constitution. Venue is proper before

the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         BACKGROUND

        2.        On the date hereof (the “Petition Date”), each of the Debtors commenced a case

under chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and

managing their properties as debtors in possession pursuant to §§ 1107(a) and 1108 of the

Bankruptcy Code. No request for the appointment of a trustee or examiner has been made in the

Chapter 11 Cases, and no committees have been appointed or designated.

        3.        A description of the Debtors’ businesses, the reasons for commencing the

Chapter 11 Cases, the relief sought from the Court, and the facts and circumstances supporting

this Motion are set forth in the First Day Declaration.

                                     RELIEF REQUESTED

        4.        By this Motion, the Debtors request entry of the Proposed Orders authorizing the

Debtors to continue to use their Cash Management System in the ordinary course and granting

related relief.

        5.        Specifically, the Debtors seek authority to: (i) maintain and continue to use the

Bank Accounts (as defined below) in the same manner and with existing account numbers,

styles, and document forms; (ii) deposit funds in, and withdraw funds from, the Bank Accounts

by usual means, including check, wire transfer, automated clearinghouse (“ACH”) transfer,

draft, electronic fund transfer, centralized lockbox, or other items presented, issued, or drawn on

the Bank Accounts; (iii) pay prepetition and ordinary course bank fees for the Bank Accounts;

(iv) perform their obligations under the Bank Accounts’ governing documents and agreements;


                                                   3

EAST\162240421.1
              Case 18-12491-CSS          Doc 10       Filed 11/05/18   Page 4 of 21



(v) treat the Bank Accounts for all purposes as “debtor in possession” accounts; and (vi) close

any inactive accounts with zero balances.

         6.    To maintain the efficient operation of the Cash Management System during these

cases, the Debtors also request their Banks (as defined below) be authorized and directed to

continue to administer, service, and maintain the Bank Accounts, as they were prepetition,

without interruption and in the Debtors’ ordinary course of business. In that regard, the Debtors

seek to continue to receive, process, honor, and pay (or to reissue, as may be necessary) all

checks, drafts, wires, ACH transfers, electronic fund transfers, or other items presented, issued,

or drawn on the Bank Accounts (collectively, the “Disbursements”) on account of any claim

this Court grants the Debtors approval to pay arising before, on, or after the Petition Date, and in

reliance on the Debtors’ representations of such authority, subject to the applicable Bank

Accounts containing sufficient funds.

         7.    Both here and in other first-day motions, the Debtors seek authority to pay

certain prepetition obligations. For some of these obligations, the Debtors issued Disbursements

before the Petition Date that have yet to clear. For others, the Debtors will issue a Disbursement

once it has Court authority to do so. The Debtors request that their Banks be authorized to

accept and honor all representations from the Debtors as to which of these Disbursements

should be honored. If any Banks nevertheless dishonor Court-approved Disbursements, the

Debtors request authority to issue replacement Disbursements consistent with the orders of this

Court.

         8.    Continuity of the Cash Management System is critical to the Debtors’ business

operations, but so is flexibility. To that end, the Debtors also request authority to implement

reasonable changes to the Cash Management System that they deem necessary or appropriate in


                                                  4

EAST\162240421.1
              Case 18-12491-CSS         Doc 10       Filed 11/05/18   Page 5 of 21



the ordinary course, including closing any Bank Account and establishing new bank accounts,

and that the applicable Banks be authorized to honor such changes.

       9.      The Debtors maintain certain Bank Accounts do not comply with the

requirements of Section 345(b) of the Bankruptcy Code and are maintained at Banks that are not

authorized depositories. Specifically, many of the Debtors’ collection and operating accounts

are maintained at City National Bank of Florida (“City National Bank”). The Debtors also

maintain one café deposit account at Concordia Bank & Trust Co (“Concordia”). City National

Bank and Concordia are both highly-rated financial institutions that are well-capitalized and

financially stable, and the Bank Accounts maintained at City National Bank and Concordia are

insured by the Federal Deposit Insurance Corporation (the “FDIC”). Requiring the Debtors to

transfer the Bank Accounts to a designated authorized depository so early in these cases would

place a needless administrative burden on the Debtors that would unnecessarily divert the

attention of the Debtors’ management and advisors at a critical junction in these Chapter 11

Cases. Accordingly, the Debtors have requested that this Court extend the time to comply with,

or seek a waiver of, certain U.S. Trustee guidelines and Section 345(b) of the Bankruptcy Code

with respect to the Bank Accounts held at City National Bank and Concordia to forty-five (45)

days from the Petition Date.

       10.     Finally, the Debtors request authority to continue, in the ordinary course, certain

transactions (the “Intercompany Transactions”) between and among the Debtors including, for

example, payments in connection with intercompany agreements, loans, or advances by or

between Debtors, allocations of overhead, and other charges between and among the Debtors.

The Intercompany Transactions provide substantial benefits to the Debtors and their estates and

are necessary to maintain control over cash management among the Debtors and avoiding


                                                 5

EAST\162240421.1
              Case 18-12491-CSS        Doc 10       Filed 11/05/18   Page 6 of 21



substantial disruption to their business. Furthermore, in order to avoid disruption to the Cash

Management System, the Debtors request that all receivables and payables arising postpetition

from such Intercompany Transactions (collectively, the “Intercompany Claims”) be accorded

administrative expense status.

                           THE CASH MANAGEMENT SYSTEM

       11.     The Cash Management System is an integrated network of bank accounts that is

critical to the Debtors’ operations during these cases and, in turn, maximizing the value of the

Debtors’ estates. The Debtors have designed the Cash Management System to meet their

operating needs, enable management to control and monitor corporate funds, comply with the

requirements of their financing agreements, reduce administrative expenses by facilitating the

movement of funds, and enhance the development of accurate account balances. The Debtors

have maintained their Cash Management System since its inception, and the cash management

system has served as the primary funds flow mechanism for the Debtors’ ordinary, usual, and

essential business operations.

       12.     As of the Petition Date, the Cash Management System includes 120 bank

accounts listed on Exhibit C to this Motion (each a “Bank Account” and collectively the “Bank

Accounts”) located at five commercial banks (collectively, the “Banks”) used in the ordinary

course of the Debtors’ businesses. The Debtors routinely deposit, withdraw, and otherwise

transfer money to, from, and between the Bank Accounts by various methods (collectively, the

“Ordinary Transfer Methods”), including by checks, drafts, ACH transfers, and other electronic

funds transfers. A general overview of the movement of cash through the Debtors’ Cash

Management System is illustrated by the flow of funds charts attached hereto as Exhibit D. The

following is an overview of the Cash Management System and related Bank Accounts.


                                                6

EAST\162240421.1
              Case 18-12491-CSS        Doc 10       Filed 11/05/18   Page 7 of 21



       13.     The Company’s primary accounts are held at City National Bank. These include

the government and non-government lockbox accounts for each operating entity, master

collection and disbursement accounts, payroll disbursement accounts, and operating

disbursement accounts. Payor receipts are deposited into either the lockbox or resident fund

management service accounts, as applicable, and non-payor receipts are deposited into operating

accounts and café deposit accounts, as applicable. All payor receipts are then aggregated into

three master collection accounts. Non-payor receipts are then aggregated into the three master

disbursement accounts. Cash on hand in the master collection accounts is swept daily to the

administrative agent (the “Agent”) under certain of the Debtors’ (the “Debtor Borrowers”)

prepetition senior secured revolver to pay down such revolver. The Debtor Borrowers then

submit revolver advance requests to the Agent daily, and revolver proceeds are funded into the

master disbursement account held in the name of Promise Healthcare, Inc. (the “Promise

Master Disbursement Account”). Intercompany transfers are then made through the master

disbursement accounts. Cash transfers to the master disbursement accounts via zero balance

accounts, while cash transfers to accounts held by Promise Healthcare Group, LLC or Promise

Healthcare Holdings, Inc. or to petty cash accounts via intercompany transfers.

                      EXISTING BUSINESS FORMS AND CHECKS

       14.     In the ordinary course of business, the Debtors use a variety of checks,

correspondence, and business forms. To minimize expenses to their estates and avoid

unnecessarily confusing their employees and creditors, the Debtors believe it is appropriate to

continue to use the existing stock of checks, correspondence, and other business forms

(including, without limitation, letterhead, purchase orders, and invoices) (collectively, the

“Business Forms”) as such forms were in existence immediately before the Petition Date—


                                                7

EAST\162240421.1
              Case 18-12491-CSS         Doc 10       Filed 11/05/18   Page 8 of 21



without reference to the Debtors’ statuses as debtors-in-possession—rather than disposing of the

existing forms and delaying operations until new Business Forms are obtained, or requiring the

Debtors to include a legend on their Business Forms that would cause unnecessary confusion.

After existing Business Forms are depleted, the Debtors’ Business Forms will identify the

Debtors’ statuses as debtors-in-possession.

                                         BANK FEES

       15.     The Debtors incur periodic service charges and other fees in connection with the

maintenance of the Cash Management System, which fees and services are generally paid each

month (the “Bank Fees”). The Debtors have historically incurred Bank Fees of approximately

$50,000 per month, which are debited from the respective Bank Account for which the Bank

Fee was incurred. As of the Petition Date, the Debtors estimate that approximately $25,000 in

Bank Fees have accrued and remain unpaid and seek permission to pay these Bank Fees and

continue paying the Bank Fees in accordance with past practices.

                 COMPLIANCE WITH SECTION 345(b) OF
       THE BANKRUPTCY CODE AND CERTAIN U.S. TRUSTEE GUIDELINES

       16.     Debtors maintain bank accounts at Wells Fargo Bank, N.A., City National Bank,

Concordia, Bank of America and JPMorgan Chase Bank. Of those Banks, City National Bank

and Concordia are not on the list of approved depository banks in this District. Furthermore,

while all of the Bank Accounts are insured by the FDIC, but the Bank Accounts are not bonded

as required by Section 345(b) of the Bankruptcy Code. As set forth below, the Debtors seek an

extension of the time to comply with, or seek a waiver of, certain U.S. Trustee guidelines and

Section 345(b) of the Bankruptcy Code with respect to the Bank Accounts held at City National

Bank and Concordia to forty-five (45) days from the Petition Date.



                                                 8

EAST\162240421.1
              Case 18-12491-CSS          Doc 10       Filed 11/05/18    Page 9 of 21



                            INTERCOMPANY TRANSACTIONS

       17.     Debtors have historically and in the ordinary course of business engaged in

routine business relationships with each other and certain of their affiliates. For example, each

operating entity has its own lockbox accounts to collect cash receipts which are then aggregated

into a master collection account held by that operating entity’s parent. Likewise, the Promise

Master Disbursement Account receives proceeds of the Debtors’ prepetition revolver and

distributes the cash to various other disbursement accounts, including petty cash accounts held

by its subsidiaries. The Debtors track all fund transfers in their accounting systems and can

ascertain, trace, and account for all Intercompany Transactions.             If the Intercompany

Transactions were discontinued, the Cash Management System and the Debtors’ operations

could be unnecessarily disrupted to the detriment of the Debtors’ estates, their creditors, and

other stakeholders.

                              BASIS FOR RELIEF REQUESTED

A.     Continued Use of the Cash Management System Is Essential to the Debtors’
       Business Operations

       18.     Section 363(c)(1) of the Bankruptcy Code permits a debtor to “use property of

the estate in the ordinary course of business without notice or a hearing.” 11 U.S.C. § 363(c)(1).

The purpose of section 363(c)(1) of the Bankruptcy Code is to provide a debtor flexibility to

operate their businesses without unnecessary creditor or court oversight. In re Roth Am., Inc.,

975 F.2d 949, 952 (3d Cir. 1992) (“Section 363 is designed to strike [a] balance, allowing a

business to continue its daily operations without excessive court or creditor oversight and

protecting secured creditors and others from dissipation of the estate’s assets.”) (internal citation

omitted). Included within the purview of section 363(c) of the Bankruptcy Code is a debtor’s

ability to continue the “routine transactions” a debtor’s cash management system requires. In re

                                                  9

EAST\162240421.1
              Case 18-12491-CSS          Doc 10     Filed 11/05/18    Page 10 of 21



Amdura Corp., 75 F.3d 1447, 1453 (10th Cir. 1996) (indicating that a debtor is “generally

authorized to continue operating its business,” including performing “routine transactions

necessitated by the [existing] cash management system.”).

       19.     Bankruptcy courts routinely permit chapter 11 debtors to continue using their

existing cash management system. See In re Columbia Gas Sys., 997 F.2d 1039, 1061 (3d Cir.

1993) (recognizing that a requirement to maintain all accounts separately “would be a huge

administrative burden and economically inefficient.”); Charter Co. v. Prudential Ins. Co. of Am.

(In re Charter Co.), 778 F.2d 617, 621 (11th Cir. 1985) (holding that allowing the debtors to use

their prepetition “routine cash management system” was entirely consistent with applicable

provisions of the Bankruptcy Code). In addition, in granting such relief, courts recognize that

an integrated cash management system “allows efficient utilization of cash resources and

recognizes the impracticalities of maintaining separate cash accounts for the many different

purposes that require cash.” In re Columbia Gas Sys., Inc., 136 B.R. 930, 934 (Bankr. D. Del.

1992), aff’d in relevant part, 997 F.2d 1039, 1061 (3d Cir. 1993). The requirement to maintain

all accounts separately “would be a huge administrative burden and economically inefficient.”

Columbia Gas, 997 F.2d at 1061; see also In re Southmark Corp., 49 F.3d 1111, 1114 (5th Cir.

1995) (stating that a cash management system allows a debtor “to administer more efficiently

and effectively its financial operations and assets”).

       20.     The Court may also rely on its equitable powers to grant the relief requested in

this Motion. Section 105(a) of the Bankruptcy Code empowers the Court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a). Accordingly, the Court may authorize the continuation of the Cash

Management System because such relief is necessary for the Debtors to carry out their fiduciary


                                                  10

EAST\162240421.1
                Case 18-12491-CSS        Doc 10     Filed 11/05/18    Page 11 of 21



duties under sections 1107(a) and 1108 of the Bankruptcy Code. Pursuant to sections 1107(a)

and 1108, debtors in possession are fiduciaries holding the bankruptcy estate and operating the

business for the benefit of their economic stakeholders. See In re CoServ, L.L.C., 273 B.R. 487,

497 (Bankr. N.D. Tex. 2002). Consistent with such fiduciary duties, courts have authorized

payment of prepetition obligations where a sound business purpose justifies the payment of such

claims.

          21.    The Cash Management System is a customary and essential business practice of

the Debtors and provides numerous benefits, including the ability to control and monitor

corporate funds and ensure availability of cash to fund operations. The value of the Debtors’

estates cannot be maximized if the Cash Management System is substantially disrupted.

Additionally, preserving a “business as usual” atmosphere and avoiding the unnecessary

distractions that inevitably would be associated with any substantial disruption of the Cash

Management System will facilitate the stabilization of the Debtors’ business operations.

          22.    Parties in interest will not be harmed by the Debtors’ maintenance of the existing

Cash Management System, including the Bank Accounts, because the Debtors have

implemented appropriate mechanisms to ensure that unauthorized payments will not be made on

account of obligations incurred prior to the Petition Date. Specifically, with the assistance of

their professional advisors and consistent with prior practice, the Debtors will continue to

maintain detailed records of all transfers of cash and record all transactions on applicable

accounts. Therefore, the Debtors should be permitted to continue to manage their cash and

transfer monies among the Bank Accounts in accordance with the Cash Management System.




                                                  11

EAST\162240421.1
              Case 18-12491-CSS         Doc 10     Filed 11/05/18     Page 12 of 21



B.     Continued Use of Existing Bank Accounts and Business Forms Should Be Permitted

               1.      Use of Existing Bank Accounts and Payment of Bank Fees

       23.     Implementing the U.S. Trustee guidelines, including, without limitation,

establishing one debtor in possession account for all estate monies required for the payment of

taxes (including payroll taxes), closing all existing bank accounts and opening new debtor in

possession accounts, maintaining a separate debtor in possession account for cash collateral,

obtaining checks that bear the designation “debtor in possession,” and referencing the

bankruptcy case number and the type of account on such checks, would needlessly interrupt the

Debtors’ operations and impair the Debtors’ efforts to preserve the value of their estates.

Specifically, as a healthcare business that receives payments and reimbursements from

government payors, the Debtors are required to maintain deposit accounts that are linked with

specific healthcare providers. Modifying the Bank Accounts in any way would be a difficult and

time-intensive effort in order to fully comply with applicable regulations and ensure continued

receipt of receivables, timely collection of which will inure to the benefit of the Debtors’ estates

and creditors Thus, the Debtors respectfully request that the court authorize the Banks to

continue to maintain, service, and administer the Bank Accounts as accounts of the Debtors as

debtors in possession, without interruption and in the ordinary course of business. In this regard,

the Banks should be authorized to receive, process, honor, and pay any and all checks, ACH

transfers and other instructions, and drafts payable through, drawn, or directed on such Bank

Accounts after the Petition Date by holders, makers, or other parties entitled to issue instructions

with respect thereto. Notwithstanding the foregoing, any check, draft, or other notification that

the Debtors advise the Banks to have been drawn, issued, or otherwise presented before the

Petition Date may be honored by the Banks only to the extent authorized by order of the court.


                                                 12

EAST\162240421.1
              Case 18-12491-CSS         Doc 10     Filed 11/05/18     Page 13 of 21



       24.     The Debtors further request that the Court authorize the Banks to accept and

honor all representations from the Debtors as to which checks, drafts, wires, or ACH Transfers

should be honored or dishonored consistent with any order of the Court and governing law,

whether such checks, drafts, wires, or ACH Transfers are dated prior to or subsequent to the

Petition Date. The Debtors also request that, to the extent a Bank honors a prepetition check or

other item drawn on any Bank Account that is the subject of the Motion either (a) at the

direction of the Debtors, (b) in a good-faith belief that the Court has authorized such prepetition

check or item to be honored, or (c) as the result of an innocent mistake despite the above-

described protective measures, such Bank will not be deemed to be liable to the Debtors or to

their estates on account of such prepetition check or other item honored post-petition. The

Debtors respectfully submit that such relief is reasonable and appropriate because the Banks are

not in a position to independently verify or audit whether a particular item may be paid in

accordance with a court order or otherwise.

       25.     In the ordinary course of business, the Banks charge, and the Debtors pay, honor,

or allow the deduction of Bank Fees from the appropriate Bank Account. The Debtors

respectfully request that the Court authorize the Banks to (a) continue to charge the Debtors the

Bank Fees and (b) charge-back returned items to the Bank Accounts, whether such items are

dated prior to, on, or subsequent to the Petition Date, in the ordinary course of business. The

Debtors further request that the Court order that liens on any of the Bank Accounts granted to

creditors will not have priority over the Bank Fees of the respective Bank at which the Bank

Account is located.

       26.     Although the Debtors are requesting to be excused from complying with the

requirement that they close all Bank Accounts and open new debtor in possession bank


                                                 13

EAST\162240421.1
              Case 18-12491-CSS         Doc 10     Filed 11/05/18      Page 14 of 21



accounts, the Debtors may determine, in their business judgment, that opening new bank

accounts and closing existing Bank Accounts may be in the best interests of the estates. As such,

the Debtors request that nothing contained herein shall prevent the Debtors from opening any

additional bank accounts, or closing any existing Bank Accounts, as they may deem necessary

and appropriate in their sole discretion, so long as any new account is established at a bank

insured with the FDIC and that is organized under the laws of the United States or any State

therein, or, in the case of accounts that may carry a balance exceeding the insurance limitations

set thereby, is on the U.S. Trustee’s List of Approved Depositories for the District of Delaware.

               2.      Use of Existing Business Forms

       27.     The Debtors use numerous Business Forms in the ordinary course of their

businesses. As mentioned above, the Debtors request authority to continue using their existing

prepetition Business Forms without reference to their status as debtors in possession or any

other alteration, until the Business Forms are depleted.

       28.     The Debtors will issue, and will instruct third parties issuing checks on their

behalf to issue checks bearing the legend “Debtors in Possession” after the existing supply of

checks is depleted and it is reasonably practicable for the Debtors or such third parties to do so.

C.     The Requested Extension of Time to Comply with, or Seek a Waiver of, Section 345
       of the Bankruptcy Code and the UST Guidelines Should Be Granted.

       29.     The UST Guidelines generally require chapter 11 debtors to, among other things,

deposit all estate funds into an account with an authorized depository that agrees to comply with

the requirements of the U.S. Trustee’s office. The Debtors maintain Bank Accounts at Wells

Fargo Bank, N.A., City National Bank, Concordia, Bank of America and JPMorgan Chase

Bank. City National Bank and Concordia are not authorized depositories under the U.S. Trustee

guidelines.

                                                 14

EAST\162240421.1
              Case 18-12491-CSS       Doc 10     Filed 11/05/18    Page 15 of 21



       30.     Although City National Bank and Concordia are not authorized depositories, they

are highly-rated financial institutions that are well-capitalized and financially stable.

Notwithstanding that City National Bank and Concordia have not qualified for “authorized

depository” designation, the Debtors believe City National Bank and Concordia are well-

positioned to continue to perform the depository and cash management functions for the Debtors

during the Chapter 11 Cases.

       31.     As described above, the Debtors’ Cash Management System is critical to the

ongoing stability of the Debtors’ business and transition into chapter 11. Requiring the Debtors

to transfer the Bank Accounts to a designated authorized depository would place a needless

administrative burden on the Debtors that would unnecessarily divert the attention of the

Debtors’ management at a critical junction in these Chapter 11 Cases.

       32.     In addition, strict compliance with the requirements of section 345(b) of the

Bankruptcy Code would, in cases such as this, be inconsistent with section 345(a), which

permits a debtor in possession to make such investments of money of the estate “as will yield

the maximum reasonable net return on such money.” Thus, in 1994, to avoid “needlessly

handcuff[ing] larger, more sophisticated debtors,” Congress amended section 345(b) of the

Bankruptcy Code to provide that its strict investment requirements may be waived or modified

if the Court so orders “for cause.” 140 Cong. Rec. H. 10,767 (Oct. 4, 1994), 1994 WL 54773.

       33.     Here, the Bank Accounts are domestically held at well-capitalized and

financially-stable institutions insured by the Federal Deposit Insurance Corporation. Thus, the

Debtors believe that any funds that are deposited in the Bank Accounts are secure. Moreover,

the Cash Management System reflects a disciplined and prudent strategy, permitting the Debtors

to balance the need to maximize returns on excess cash while ensuring that such excess cash is


                                               15

EAST\162240421.1
              Case 18-12491-CSS         Doc 10    Filed 11/05/18     Page 16 of 21



readily available for use in the Debtors’ business operations. Requiring the Debtors to bond the

Bank Accounts, as contemplated by section 345(b) of the Bankruptcy Code (unless the court

orders otherwise), would impose considerable costs on the Debtors and their estates and would

hamper the Debtors’ already pressed liquidity needs.

       34.     For the foregoing reasons, the Debtors request a forty-five (45)-day extension set

to comply with the U.S. Trustee guidelines and Section 345(b) of the Bankruptcy Code, seek a

waiver of the U.S. Trustee guidelines and Section 345(b) requirements, or make other

acceptable arrangements, subject to this Court’s approval.

D.     The Debtors Should Be Authorized to Continue Intercompany Transactions in the
       Ordinary Course of Business

       35.     As noted above, the Intercompany Transactions are made between and among

the Debtors in the ordinary course. As a result, at any given time there may be intercompany

claims between the Debtors. Because the Debtors engage in the Intercompany Transactions

regularly and such transactions are common among enterprises such as the Debtors, the

Intercompany Transactions are ordinary course transactions under Section 363(c)(1) of the

Bankruptcy Code and do not require Court approval. Nonetheless, out of an abundance of

caution, the Debtors seek authority to engage in such transactions post-petition.

       36.     Moreover, ordinary-course Intercompany Transactions are integral to ensure the

Debtors are able to operate their businesses as debtors in possession and to preserve valuable

estate assets. Absent the Intercompany Transactions, the Cash Management System would be

severely disrupted, and the Debtors’ businesses in turn would be materially harmed. The

Debtors would be unable to centralize and control cash management, exposing the Debtors to

the risks of cash leakage and misallocation of critical resources. Moreover, the Intercompany

Transactions provide the Debtors access to liquidity that may be necessary to fund ongoing

                                                 16

EAST\162240421.1
              Case 18-12491-CSS         Doc 10      Filed 11/05/18     Page 17 of 21



operations. Accordingly, the Debtors respectfully submit that the authority to make

Intercompany Transactions in the ordinary course is in the best interest of their estates.

       37.     Further, the Debtors also request that the Court grant administrative expense

status to all Intercompany Claims against a Debtor by another Debtor that arise postpetition as a

result of an Intercompany Transaction. If Intercompany Claims are accorded such status, each

entity using funds that flow through the Cash Management System will continue to bear the

ultimate responsibility for their ordinary-course transactions with affiliates. See, e.g., In re Real

Mex Restaurants, Inc., No. 11-13122 (BLS) (Bankr. D. Del. Oct. 5, 2011) (approving

intercompany transactions and according administrative priority status to intercompany claims

arising after the petition date as a result of such intercompany transactions); In re Appleseed’s

Intermediate Holding LLC, No. 11-10160 (KG) (Bankr. D. Del. Jan. 20, 2011) (allowing

debtors to engage in intercompany transactions and to honor and pay obligations in connection

with such transactions and according administrative expense priority to claims arising out of

such intercompany transactions); In re Fairfield Residential LLC, No. 09-14378 (BLS) (Bankr.

D. Del. Dec. 15, 2009); In re Leiner Health Prods. Inc., No. 08-10446 (KJC) (Bankr. D. Del.

Mar. 12, 2008).

       38.     Further similar relief has been recently granted in this jurisdiction. See, e.g., In re

ATD Corp., Case No. 18-12221 (KJC) (Bankr. D. Del. Oct. 5, 2018) [D.I. 101] (order

authorizing continued use of cash management system); In re Welded Construction, L.P., Case

No. 18-12378 (KG) (Bankr. D. Del. Oct. 23, 2018) [D.I. 37] (same); In re Brookstone Holdings

Corp., Case No. 18-11780 (BLS) (Bankr. D. Del. Aug. 3, 2018) [D.I. 66] (same); In re ONE

Aviation Corp., Case No. 18-12309 (CSS) (Bankr. D. Del. Oct. 11, 2018) [D.I. 42] (same); In re

Southeastern Grocers, LLC, Case No. 18-10700 (MFW) (Bankr. D. Del. Mar. 28, 2018) [D.I.


                                                 17

EAST\162240421.1
               Case 18-12491-CSS             Doc 10      Filed 11/05/18       Page 18 of 21



109] (same); In re Open Roads Films, Case No. 18-12012 (LSS) (Bankr. D. Del. Sept. 7, 2018)

[D.I. 43] (same).2

        39.      The Debtors’ funds are aggregated in the Cash Management System. The

Debtors track all fund transfers in the Company’s accounting system and have the ability to

identify and account for all Intercompany Transactions, including all cash receipts and

disbursements. Continuation of the Intercompany Transactions is in the best interests of the

Debtors, their estates, and parties in interest. To ensure that any one Debtor will not fund, at the

expense of their creditors, the operations of any other Debtor, the Debtors request that, pursuant

to Sections 503(b)(1) and 364(b) of the Bankruptcy Code, all Intercompany Claims arising after

the Petition Date be accorded administrative expense priority. The Debtors anticipate that

administrative intercompany claims will be recorded on the Company’s books and records and

not cash settled.

               REQUESTED RELIEF SATISFIES BANKRUPTCY RULE 6003

        40.      Bankruptcy Rule 6003 provides that “[e]xcept to the extent that relief is

necessary to avoid immediate and irreparable harm, the court shall not, within 21 days after the

filing of the petition, grant relief regarding . . . a motion to use, sell, lease, or otherwise incur an

obligation regarding property of the estate, including a motion to pay all or part of a claim that

arose before the filing of the petition. . . .” Fed. R. Bankr. P. 6003(b); see also Czyzewski v.

Jevic Holding Corp., 137 S. Ct. 973, 985 (2017) (noting that courts can approve orders that




2
  The referenced orders are voluminous in nature and, therefore, are not attached to this Motion; however, in
accordance with Local Rule 7007-2, as made applicable to main cases by the Court’s General Chambers Procedures,
the Debtors’ proposed counsel has copies of each order and will make them available to the Court or to any party
that requests them. Additionally, the Orders are available on the Court’s CM/ECF PACER site at the cited docket
index numbers and on the dates specified above.

                                                      18

EAST\162240421.1
              Case 18-12491-CSS         Doc 10      Filed 11/05/18     Page 19 of 21



allow payment of prepetition debt, which is necessary for the debtors to reorganize and

restructure their debts and maximize the value of the bankruptcy estate).

       41.     Failure to receive the authorization and other relief requested in this Motion

during the first 21 days of these Chapter 11 Cases would severely disrupt the Debtors’

operations at this critical juncture. The Debtors submit that, because the relief requested in this

Motion is necessary to avoid immediate and irreparable harm to the Debtors for the reasons set

forth herein in order for the Debtors to operate their businesses in the ordinary course, preserve

the ongoing value of the Debtors’ operations, and maximize the value of their estates for the

benefit of all stakeholders. Accordingly, the Debtors submit that Bankruptcy Rule 6003 has

been satisfied and the relief requested herein should be granted.

          REQUEST FOR WAIVER OF BANKRUPTCY RULES 6004(a) AND (h)

       42.     To implement the foregoing immediately, the Debtors respectfully request a

waiver of the notice requirements under Bankruptcy Rule 6004(a). Furthermore, to implement

the foregoing immediately, the Debtors seek a waiver of any stay of the effectiveness of the

order approving this Motion. Pursuant to Bankruptcy Rule 6004(h), any “order authorizing the

use, sale, or lease of property other than cash collateral is stayed until the expiration of fourteen

(14) days after entry of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h).

As set forth above, uninterrupted use of the Cash Management System is essential to prevent

potentially irreparable damage to the Debtors’ operations, value, and ability to reorganize.

Accordingly, the Debtors submit that ample cause exists to justify a waiver of the 14-day stay

imposed by Bankruptcy Rule 6004(h).




                                                 19

EAST\162240421.1
              Case 18-12491-CSS           Doc 10     Filed 11/05/18      Page 20 of 21



                                   RESERVATION OF RIGHTS

       43.     Nothing contained herein is intended or should be construed as an admission as

to the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any

claim, or an approval or assumption of any agreement, contract, or lease under § 365 of the

Bankruptcy Code. If this Court grants the relief requested in this Motion, any Court authorized

payment is not an admission of the validity of any claim or a waiver of the Debtors’ or any other

party’s rights to subsequently dispute such claim. In addition, authorization to pay the claims

described in this Motion will not be deemed a direction to the Debtors to pay such claims.

                                              NOTICE

       44.         The Debtors have provided notice of the filing of the Motion to: (i) the Office of

the United States Trustee; (ii) the Debtors’ 30 largest unsecured creditors on a consolidated

basis; (iii) counsel to Wells Fargo, N.A., as administrative agent under the Debtors’ prepetition

credit facility; (iv) the Internal Revenue Service; (v) the United States Attorney for the District of

Delaware; (vi) the United States Department of Justice; (vii) the State Attorney General’s Office

in each state where the Debtors operate; (viii) the Banks; and (ix) any party that has requested

notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). As this Motion is

seeking “first day” relief, notice of this Motion and any order entered in connection with the

Motion will be served on all parties required by Local Rule 9013-1(m). Due to the urgency of

the circumstances surrounding this Motion and the nature of the relief in it, the Debtors

respectfully submit that no further notice of this Motion is required.

                             [Remainder of Page Intentionally Left Blank]




                                                   20

EAST\162240421.1
              Case 18-12491-CSS        Doc 10    Filed 11/05/18     Page 21 of 21



       WHEREFORE, the Debtors respectfully request entry of the Interim Order, and

pending a final hearing, the Final Order, granting the relief requested herein and such other and

further relief as the Court may deem just and proper.

Dated: November 5, 2018                     DLA PIPER LLP (US)
Wilmington, Delaware
                                            /s/ Stuart M. Brown
                                            Stuart M. Brown (#4050)
                                            Kaitlin MacKenzie Edelman (#5924)
                                            1201 N. Market Street, Suite 2100
                                            Wilmington, DE 19801
                                            Telephone: (302) 468-5700
                                            Facsimile: (302) 394-2341
                                            Email: Stuart.Brown@dlapiper.com
                                                    Kaitlin.Edelman@dlapiper.com

                                            -and-

                                            WALLER LANSDEN DORTCH & DAVIS, LLP
                                            John Tishler (pro hac vice admission pending)
                                            Katie G. Stenberg (pro hac vice admission pending)
                                            Blake D. Roth (pro hac vice admission pending)
                                            Tyler N. Layne (pro hac vice admission pending)
                                            511 Union Street, Suite 2700
                                            Nashville, TN 37219
                                            Telephone: (615) 244-6380
                                            Facsimile: (615) 244-6804
                                            Email: John.Tishler@wallerlaw.com
                                                   Katie.Stenberg@wallerlaw.com
                                                   Blake.Roth@wallerlaw.com
                                                   Tyler.Layne@wallerlaw.com

                                            Proposed Attorneys for the Debtors and
                                            Debtors in Possession




                                                21

EAST\162240421.1
